Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 20, 2022

                                     No. 04-21-00568-CV

            EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                 Appellant

                                               v.

                        CHAIN & CHAIN CONSTRUCTION, LLC,
                                     Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-14175
                           Honorable Nicole Garza, Judge Presiding


                                        ORDER
        On October 12, 2022, appellee filed a Motion to Substitute Counsel stating its desire to
substitute Brandy Wingate Voss for Larry Moreno. After consideration, we grant the motion
and order Larry Moreno withdrawn as counsel of record and Brandy Wingate Voss substituted
as lead counsel for appellee.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court